Gilfillan, C. J.
It is not denied — could not well be — that the article complained of is a libel upon plaintiff, if published of and concerning him, so that he was understood to be the person intended. The complaint alleges that he was the person intended, and that the article was so understood, and there is nothing in the complaint to-negative that. The article is of a person described by his business, place of business, physical peculiarities and nicknames, and states that that person removed to Chicago, went into the same business there, and was the Prendergast who killed Carter Harrison. The complaint alleges that plaintiff was intended and known by the description to be so. That is not negatived by the facts that he never-went to Chicago, is not Prendergast, and did not kill Harrison.
Order affirmed.
Buck, J., absent, sick, took no part.
(Opinion published 59 N. W. 1040.)